DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2021 has been entered.
Claims 1-3, 5-6, 8-12, and 14-22 are pending.  Claims 1, 5, 8, 9, 12, 15, 21, and 22 have been amended.
The interpretation of several elements under 35 U.S.C. 112(f) has been withdrawn in response to Applicant’s amendments.
The rejection of claims 1-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendments.
The rejection of claims 1, 4-13, 15-17, and 20-22 under 35 U.S.C. 103 as being unpatentable over Polston (US 2006/0179603) in view of Buckner (US 2005/0166350) and Mayer et al.  (US 7,712,481) is withdrawn in response to Applicant’s amendments and upon further consideration.  Accordingly, the rejections of claims 2, 3, 14, 18, and 19 under 35 U.S.C. 
In response to Applicant’s amendments, new ground(s) of rejection are made below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 8-12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second end" in line 11.  There is insufficient antecedent basis for this limitation in the claim because it is unclear if this should refer to the second end of the rigid telescoping section.
Claim 9 recites the limitation "the waste container" in lines 9 and 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the pump" in line 5.  There is insufficient antecedent basis for this limitation in the claim because there are plural pumps.
9 recites the limitation "the first non-telescoping end" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the pumping device" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the waste container" in lines 9 and 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the pump" in line 5.  There is insufficient antecedent basis for this limitation in the claim because there are plural pumps.
Claim 15 recites the limitation "the pumping device" in line 13.  There is insufficient antecedent basis for this limitation in the claim because there are plural pumps.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 6, 8-12, 15-17, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polston (US 2006/0179603) in view of Buckner (US 2005/0166350) and Mayer et al.  (US 7,712,481).
Regarding claim 1, Polston discloses a cleaning system comprising: a tubular member (Figure 1: 18); a boom controlling movement of the tubular member from a mobile platform to an operative position relative to a waste collection system (shown in Figure 1, but unlabeled, see 119 in Figure 2); at least one pump configured to pump a slurry comprised of liquids and 
Polston does not expressly disclose wherein the tubular member comprises a flexible section having a first end and a second end and a rigid telescoping section having a first end and a second end, wherein the second end is formed from at least two sub-sections configured to nest in telescoping relation to one another, where the first end of the flexible section is joined to the waste container and the second end of the flexible section is joined to the first end of the rigid telescoping section, where the second end of the rigid telescoping section is open so as to enable pumping of slurry into and directly through the tubular member to the waste container.
Buckner discloses a vacuum boom having a tank (1) and a conduit or hose (3) which may be lengthened, shortened, raised or lowered by a linear actuator (4), and flexible sections of vacuum conduit (9) is used to connect rigid conduit sections.  Mayer discloses a suction hose arrangement for a refuse tank (20) and a suction hose assembly (20) comprising at least two telescoping tubes, and preferably includes an outer tube (24a), a middle tube (24b), an inner tube (24c), and a flexible hose (24d) with a distal end (24e), the figures of Mayer (Figures 10-12) show that at least a flange portion of a second end of the telescoping section (24b) is larger than a first end of the telescoping section (24a).  
Because it is known in the art to provide a moveable conduit with a flexible section connected to a tank, as taught by Buckner, and to provide a telescoping tube, as taught by Mayer, and the results of the modification would be predictable, namely, providing an adjustable conduit with a flexible portion, it would have been obvious to one of ordinary skill in 
Polston, in view of Buckner and Mayer, does not expressly disclose where the first end of the rigid telescoping section (Mayer: 24a) has a smaller external diameter than an adjacent sub-section (Mayer: 24b) of the at least two sub-sections of the rigid telescoping section; however, the figures of Mayer do depict a portion of the outer tube (Mayer: 24a) that is constricted (leftmost side of 24a) and which is what would be used for connection to the flexible portion (Buckner: 9).  The constricted portion of the outer tube (Mayer: 24a) appears to be smaller in outer diameter than at least the main length of the middle tube (Mayer: 24b) and the flange at the end of the middle tube (Mayer: rightmost portion of 24b).  At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art who is viewing the figures of Mayer to have wherein the first end of the rigid telescoping section has a smaller external diameter than an adjacent sub-section of the at least two sub-sections of the rigid telescoping section because such an arrangement is suggested by Mayer, and the modification would predictably provide an appropriate means of connecting the outer tube to a flexible tube of a desired size.  The modification can also be considered to be an 

Claims 5, 6, 8-12, 15-17, 21, and 22 are considered to be taught by Polston, in view of Buckner and Mayer, as applied above.
Regarding claims 5, 6, 8-12, 15-17, 21, and 22, Polston, in view of Buckner and Mayer, results in at least one water pressurizer outputting pressurized water against solid materials contained in the waste collection system, whereby the solid materials are suspended in the slurry (Polston: 10); further comprising an at least one vacuum device vacuuming the slurry from the waste collection system through the tubular member (Polston: shown in Figure 1, but unlabeled; see Figure 2: 150); the vacuum device vacuums the slurry into and through the tubular member to the waste container (Polston: 150); at least one decanter configured for decanting water from the waste container (Polston: 24).
It is noted that cleaning, pressurizing fluid, vacuuming, moving the tubular member, and having a slurry, liquids, or solids are all intended use capable of being met by Polston in view of Buckner and Mayer.  The claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.
Regarding claim 20, Polston, in view of Buckner and Mayer, is relied upon as above, but does not expressly disclose four telescoping sub-sections; however, this is considered to be a mere duplication of parts and would have been an obvious engineering design choice to a .

Claims 2, 14, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polston (US 2006/0179603), in view of Buckner (US 2005/0166350) and Mayer et al.  (US 7,712,481), and further in view of Groom (US 2,711,978).
Regarding claims 2, 14, and 18, Polston, in view of Buckner and Mayer, is relied upon as above, but does not expressly disclose wherein the two or more sub-sections of the telescoping section of the tubular member are joined together by a water-, or liquid-, tight, joint formed from a combination of a flange at one end of each sub-section and a O-ring.
Groom discloses a telescoping projecting means having pipes (Figure 5: 61) having a packing ring (63), which reads on an o-ring, and a gland nut (62), which reads on a flange, to prevent the escape of liquid (col. 7, lines 46-57).
Because it is known in the art to have the claimed structure for a telescoping pipe, and the results of the modification would be predictable, namely, preventing the escape of liquid, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the two or more sub-sections of the telescoping section of the tubular member are joined together by a water-, or liquid-, tight, joint formed from a combination of a flange at one end of each sub-section and a O-ring.
Claim 19 is considered to be taught by Polston, in view of Buckner and Mayer, and further in view of Groom, as applied above.
.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polston (US 2006/0179603), in view of Buckner (US 2005/0166350) and Mayer et al.  (US 7,712,481), and further in view of Peterson (US 2005/0109375).
Regarding claim 3, Polston, in view of Buckner and Mayer, is relied upon as above, but does not expressly disclose wherein the flexible section of the tubular member is formed from a polymer material, a plastic material, or a synthetic or natural rubber material.
Peterson discloses a vent cleaning system having a flexible tubular conduit (129) made of a flexible plastic hose (paragraph 18).
Because it is known in the art to use plastic for a flexible hose, and the results of the modification would be predictable, namely, use of a known material for a known purpose, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the flexible section of the tubular member is formed from a polymer material, a plastic material, or a synthetic or natural rubber material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711